UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. Tortoise North American Energy Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2010 Shares Fair Value Master Limited Partnerships and Related Companies — 106.0%(1) Crude/Refined Products Pipelines — 38.9%(1) United States — 38.9%(1) Buckeye Partners, L.P. $ Enbridge Energy Management, L.L.C.(2) Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC(2) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines — 33.5%(1) United States — 33.5%(1) Boardwalk Pipeline Partners, LP Duncan Energy Partners L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. TC PipeLines, LP Williams Partners L.P. Williams Pipeline Partners L.P. Natural Gas Gathering/Processing — 13.1%(1) United States — 13.1%(1) Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Quest Midstream Partners, L.P.(3)(4)(5) Targa Resources Partners LP Oil and Gas Exploitation and Production — 14.5%(1) United States — 14.5%(1) Encore Energy Partners LP EV Energy Partners, L.P. Legacy Reserves, LP Linn Energy, LLC Pioneer Southwest Energy Partners L.P. Propane Distribution — 4.9%(1) United States — 4.9%(1) Inergy, L.P. Shipping — 1.1%(1) Republic of the Marshall Islands — 1.1%(1) Teekay LNG Partners L.P. Total Master Limited Partnerships and Related Companies (Cost $102,349,257) Principal Amount Corporate Bonds — 3.7%(1) Oil and Gas Exploitation and Production — 3.7%(1) Canada — 3.7%(1) Connacher Oil & Gas Ltd, 10.25%, 12/15/2015(4) $ OPTI Canada Inc., 8.25%, 12/15/2014(4) Total Corporate Bonds (Cost $5,656,239) Common Stock — 5.6%(1) Shares Crude/Refined Products Pipelines — 0.3%(1) United States — 0.3%(1) SemGroup Corporation - Class A(3)(4)(5) Shipping — 5.3%(1) Republic of the Marshall Islands — 5.3%(1) Navios Maritime Partners L.P. Teekay Offshore Partners L.P. Total Common Stock (Cost $7,620,433) Warrants — 0.1%(1) Crude/Refined Products Pipelines — 0.1%(1) United States — 0.1%(1) SemGroup Corporation, Strike Price $25.00, Expiration 12/1/2014(3)(4)(5) (Cost $130,237) Short-Term Investment — 0.0%(1) United States Investment Company — 0.0%(1) Fidelity Institutional Government Portfolio - Class I, 0.03%(6) (Cost $34,555) Total Investments — 115.4%(1) (Cost $115,790,721) Other Assets and Liabilities — (4.4%)(1) ) Long-Term Debt Obligations — (11.0%)(1) ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Security distributions are paid-in-kind. (3) Non-income producing. (4) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $8,147,809, which represents 6.0% of net assets. (5) Private company. (6) Rate reported is the current yield as of February 28, 2010. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of February 28, 2010. These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2010 (Level 1) (Level 2) (Level 3) Equity Securities: Common Stock(a)
